FILED
                            NOT FOR PUBLICATION                                JUN 18 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RHONDA WILKINSON,                                  No. 12-15853

               Plaintiff - Appellant,              D.C. No. 2:05-cv-01083-JCM-RJJ

  v.
                                                   MEMORANDUM*
CLARK COUNTY SCHOOL DISTRICT,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and, M. SMITH, Circuit Judges.

       Rhonda Wilkinson appeals pro se from the district court’s judgment

following a bench trial in her employment action alleging retaliation in violation of

Title VII. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s conclusions of law and for clear error the district court’s findings of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
fact. Milicevic v. Fletcher Jones Imports, Ltd., 402 F.3d 912, 915 (9th Cir. 2005).

We affirm.

      Wilkinson’s primary contention that she was denied her right to a fair trial

because the district court judge was biased against her is without merit. See Mayes

v. Leipziger, 729 F.2d 605, 607 (9th Cir. 1984) (“A judge’s previous adverse ruling

alone is not sufficient bias.”). Nothing in the record supports Wilkinson’s claim

that the trial judge was biased or that she received an unfair trial.

      After reviewing the record, we cannot say that the district court clearly erred

by crediting the testimony of defendant and defendant’s witnesses over the

testimony of Wilkinson. See Fed. R. Civ. P. 52(a)(6) (“Findings of fact . . . must

not be set aside unless clearly erroneous, and the reviewing court must give due

regard to the trial court’s opportunity to judge the witnesses’ credibility.”);

Anderson v. Bessemer City, 470 U.S. 564, 573-74 (“If the district court’s account

of the evidence is plausible in light of the record, the court of appeals may not

reverse even though convinced that had it been sitting as the trier of fact, it would

have weighed the evidence differently.”).

      The district court did not abuse its discretion in deciding to exclude one of

Wilkinson’s witnesses from the courtroom or in allowing defendant’s

representative to remain in the courtroom. See Fed. R. Evid. 615(b); Milicevic, 402


                                            2                                     12-15853
F.3d at 915 (setting forth standard of review).

      Wilkinson’s contentions concerning the number of exhibits admitted into

evidence, the privacy of her medical and bankruptcy records, and a coworker’s

allegedly unprofessional treatment of Wilkinson after the bench trial are

unpersuasive.

      AFFIRMED.




                                          3                                 12-15853